In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-19-00203-CV
    ___________________________

  IN RE CITY OF GRAPEVINE, Relator




            Original Proceeding
      Trial Court No. 348-303736-18


  Before Pittman, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus, the response

of the real parties in interest, and relator’s motion for emergency temporary relief and

is of the opinion that all relief should be denied. Accordingly, relator’s petition for

writ of mandamus and motion for emergency temporary relief are denied.

                                                      Per Curiam

Delivered: June 24, 2019




                                           2